Citation Nr: 0824433	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for temporal arteritis 
with headaches.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for temporal arteritis with headaches. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision (issued in March 2003) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that in pertinent part denied 
service connection for temporal arteritis, denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for temporal arteritis, and denied an earlier effective date 
for an increased rating for the right shoulder.  

In April 2003, the veteran submitted a notice of disagreement 
(NOD), which contains a claim of clear and unmistakable error 
(CUE) in a prior rating decision that addressed a disability 
rating for the right shoulder.  In September 2003, the RO 
issued a statement of the case (SOC) addressing the earlier 
effective date issue and related CUE claim.  The veteran did 
not submit a VA Form 9, Substantive Appeal, or other 
correspondence containing the necessary information and the 
RO closed that appeal.  Because the veteran did not perfect 
that appeal, the Board lacks jurisdiction to address the 
earlier effective date issue and related CUE claim.

During the March 2008 hearing, the veteran again raised the 
issue of an earlier effective date for his right shoulder 
disability rating.  This issue is referred to the RO for 
appropriate action.  

The day following the aforementioned hearing, the Board 
received faxed materials from the veteran along with a waiver 
of his right to initial RO review of the material.  This 
material appears to address a claim for service connection 
for, or a higher rating for, post-traumatic stress disorder.  
Confusingly, the VA clinical records that arrived with that 
fax concern medical care for another veteran.  This matter is 
referred to the RO for clarification from the veteran and 
appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Service Connection for Temporal Arteritis

The veteran recently testified before the undersigned 
Veterans Law Judge that during active service he slipped and 
fell on the ice, injured his head, and knocked-out some 
teeth.  He felt that the head injury might have led to 
temporal arteritis.  

The veteran's service dental record reflects fracture of 
teeth # 11 and # 9 (these are upper front teeth), on January 
22, 1973.  Service treatment records (STRs) reflect that he 
reported episodes of vertigo and dizziness beginning in 
February 1973 and at his 1976 separation examination, he 
reported frequent or severe headaches.  

VA treatment reports reflect the sudden onset of left 
temporal headaches in July and September 1998 and that 
diplopia began in November 1998.  A March 1999 VA neurology 
examination report notes that a biopsy indicated temporal 
arthritis (also called temporal arteritis).  A March 1999 VA 
general medical examination report contains a diagnosis of 
giant cell arthritis with decreased vision and diplopia.  A 
March 1999 VA ophthalmologic examination report notes, 
however, that a cerebrovascular accident (CVA) occurred 9 
months earlier. 

Because the STRs reflect relevant symptoms and because the 
veteran has submitted a current diagnosis, the only missing 
element of a successful service connection claim is medical 
evidence of a nexus.  VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion where 
such is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103 (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Therefore, a medical opinion should 
be obtained prior to adjudication of this claim.

38 U.S.C.A. § 1151 Claim

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  
38 U.S.C.A. § 1151 (West 2002).  Those changes apply to this 
case, because VA received the veteran's claim in March 2000.  
See VAOPGCPREC 40-97.  Thus, evidence of an unforeseen event 
or evidence of VA negligence is required in order for this 
claim to be granted.  

38 U.S.C.A. § 1151 provides as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d) (3) of this section.  38 C.F.R. § 3.361(c) 
(2007). 

To establish causation based on lack of informed consent, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination was without the veteran's 
informed consent, or, in appropriate cases, was without the 
veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether 
the health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
38 C.F.R. § 17.32(c) (2007).  In addition, signature consent 
is required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

In March 2000, the veteran reported that he underwent brain 
surgery at a private hospital on March 8, 1999.  Private 
hospital reports note that craniotomy and right trigeminal 
nerve resection were performed.  

In a September 2000 letter to VA, the veteran explained that 
prior to the private surgery, VA misdiagnosed the cause of 
the headaches, which led to "additional disabilities."  In 
October 2002, the veteran reported that he sought treatment 
for severe headaches in October 1998 at New Orleans VA 
Medical Center.  He alleged that the VA medical center failed 
to detect temporal arteritis.  He submitted a September 2000 
Social Security Administration (SSA) determination that notes 
that multiple admissions in 1999 failed to quickly identify 
his symptoms, that the condition thereafter required high 
doses of steroids, and that later treatment reports confirmed 
an improvement in his medical condition.  While SSA granted a 
disability benefit, SSA re-established the veteran's ability 
to work effective from March 11, 2000, based on medical 
improvement. 

In November 2004, the veteran clarified that the additional 
disabilities caused by VA's failure to diagnose include right 
eye blindness, headaches, a surgical scar on the left side of 
the head, and left-sided facial numbness. 

VA sent a letter to the veteran in January 2005 that 
explained what evidence was needed to support his claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for temporal arteritis.  The VA letter informed the veteran 
that the claim had been denied in an unappealed, final 
decision issued in March 2003, and that new and material 
evidence was necessary to reopen it.  This January 2005 
letter to the veteran is clearly erroneous because the 
veteran had timely filed an NOD to that decision in April 
2003.  Thus, it is not final.  

The RO's March 2006 statement of the case fails to supply 
notice of the applicable law and regulation governing 
38 U.S.C.A. § 1151 benefits.  The statement of the case (at 
page 16) cites 38 C.F.R. § 3.358, rather than 38 C.F.R. 
§ 3.361.  In this regard, 38 C.F.R. § 3.358 is applicable 
only in claims received by VA on or before October 1, 1997.  
VA received the instant claim in March 2000.  Thus, the 
statement of the case is flawed.  38 C.F.R. § 3.361 is the 
correct paragraph for the § 1151 claim and must be supplied 
in full.  See VAOPGCPREC 40-97.  The statement of the case 
(at page 21) recites only a portion of § 3.361.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c) 
(2007).  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include medical and other records from VA 
medical facilities.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159 (2007).

VA's duty to assist includes obtaining all relevant records 
in VA's possession.  VA should therefore insure that all 
relevant VA outpatient treatment reports and clinical records 
for the time frame concerned are obtained.  The Chief, Health 
Information Management Section of New Orleans VA Medical 
Center should certify that a true and exact copy of the 
entire original record, as maintained in the Medical 
Administration Service of the VA Medical Center, New Orleans, 
has been supplied.

VA's duty to assist in developing claims pursuant to the 
provisions of 38 U.S.C.A. § 1151 usually includes obtaining 
any VA Form 522, Authorization for Administration of 
Anesthesia & Performance of Operations, or other VA-
authorized consent form of record.  In this case, because the 
alleged surgery was performed by a private facility, rather 
than VA, such consent form is not relevant to the instant 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The letter should inform the 
veteran that he need not submit evidence 
to reopen his claims, as the August 2002 
and March 2003 decisions are on appeal 
and have not become final. 

2.  The veteran should be provided a 
supplemental statement of the case that 
includes the provisions of 38 C.F.R. 
§ 3.361 (2007), as explained above.  

3.  Obtain all relevant VA outpatient 
treatment reports and clinical records 
for the time frame concerned regarding 
the claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The 
Chief, Health Information Management 
Section should certify that a true and 
exact copy of the entire original record, 
as maintained in the Medical 
Administration Service of the VA Medical 
Center, New Orleans, has been supplied.

4.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an appropriate 
specialist.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of relevant symptoms from the 
veteran, note that he has claimed that he 
has right eye blindness, headaches, a 
surgical scar on the left side of the 
head, and left-sided facial numbness, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to temporal 
arthritis, temporal arteritis, and 
the veteran's claimed right eye 
blindness, headaches, surgical scar 
on the left side of the head, and 
left-sided facial numbness?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

Following the above development, if there 
remains a diagnosed disability that is 
not associated with active service, the 
AOJ should also arrange for an opinion by 
an appropriate specialist to determine 
whether it represents: (1) additional 
disability not present prior to VA 
hospitalization and care; (2) a 
disability proximately due to VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part; or, (3) 
VA furnished hospital care, medical or 
surgical treatment, or examination 
without proper consent; and (4) an event 
not reasonably foreseeable based on what 
a reasonable health care giver would have 
foreseen.   

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason. 

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
pending claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to report for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


